Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s preliminary amendment, filed on 5/20/2020, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1-20.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms “second insulating layer”; “second direction”; “first through via” and “first insulating layer” are not consistently described as they are recited in the claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second insulating layer”; “second direction”; “first through via” and “first insulating layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 1, the applicant recites “a second conductive layer and a third conductive layer on the second insulating layer, the second conductive layer and the third conductive layer being spaced apart from each other along the first direction to expose a region of the second insulating layer” however these terms do not correspond to the written description. Looking at the written description, the examiner finds that there is a spacing in conductive layer Fig. 2, part 226 (226a and 226b), see [0038]. Looking for a second insulating layer that is exposed, the examiner finds [00036] which describes “a layer pair of a second insulating layer 212 and a second conductive layer 222.” Unfortunately, layer 212 does not appear in the drawing to be exposed by the spacing in layer 226. Rather, a sixth insulating layer 216 appears to be exposed. Inconsistent numbering of multiple similar parts such that mapping the claims to the written description is a puzzle is not a reasonable way to convey the metes & bounds of the claimed invention to those of ordinary skill in any art.
To further support the conclusion that the claim limitations are not reasonably described, see also where the applicant recites “a vertical structure including a plurality of layer pairs… that are stacked on the second active region in a second direction perpendicular to the first direction”. The second direction (a direction of stacking) would be expected to be perpendicular to a major surface of a substrate; however, the description and drawings disclose a “second direction” as extending vertically on the top-down view (see Fig. 1A and [0037]). Instead the second direction is stacking direction is shown as a “3rd direction” which complicates comprehending the metes & bounds of the claim. 

Regarding Claim 18, to further support the conclusion that the claim limitations are not reasonably described, see also where the applicant recites “a first through via that penetrates the 

These are examples meant to illustrate the inconsistent terminology between the written description and the claims. All the claims 1-20 are rejected on a similar or the same basis as that explained above with regard to the claiming of “second insulating layer”; “second direction”; and “first through via”.

While the numbering and terminology is not required to be verbatim, the level of complexity currently provided does not meet the standard of written description such that a person having ordinary skill could easily ascertain the metes & bounds of the claimed invention. Please provide a set of claims to be compared against the prior art that more closely maps to the written description & drawings.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899